In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated November 23, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
*459The materials submitted by the appellant in support of its motion for summary judgment were sufficient to establish, prima facie, entitlement to judgment as a matter of law. These materials included deposition testimony from hospital employees and from the plaintiff and his brother, establishing that they did not know how the plaintiff sustained his injuries, and were not aware of any negligence on the defendant’s part. Consequently, the complaint is based upon pure speculation (see, Barland v Cryder House, 203 AD2d 405; Morales v Kiamesha Concord, 43 AD2d 944, affd 35 NY2d 881). The plaintiffs contentions fail to raise a triable issue of fact that the defendant’s negligence caused his injuries. Accordingly, the defendant is entitled to summary judgment dismissing the complaint (see, CPLR 3212). Altman, J. P., Goldstein, McGinity and Schmidt, JJ., concur.